DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Reichel (8,447,010).  Reichel discloses a device and a method for data transfer between a rotatable part and stationary part of a gantry of a computed tomography apparatus a broadband transmission link is used for data between the rotatable part and the stationary part of the gantry, via which both measurement data and operating data of the computed tomography apparatus are transferred. An arrangement also is provided for narrowband transmission of data of the computed tomography apparatus via the broadband transmission link. The data of the computed tomography apparatus are transmitted using a frequency spread method via the broadband transmission link (See figs. 1-2 and col. 4 line 49 to col. 6 line 54).  However, none of cited prior arts of record, alone or in combination, discloses or suggests a device, comprising: a first part and second part, one of the first part and the second part being a part rotatable relative to another one of the first part and the second part, about an axis of rotation; data transmission structures for contactless transmission of data, the data transmission structures including at least one of a transmit and receive facility, arranged on the first part, and a coupling facility arranged on the second part, wherein, when viewed in a circumferential direction about the axis of rotation, the at least one of transmit and receive facility extends over a small angle and the coupling facility extends over a complete circle, wherein data is transmitted between the at least one of transmit and receive facility and the coupling facility at a transmission frequency, the first part and the second part including walls jointly completely encompassing a tunnel interior space extending completely around the axis of rotation, the data transmission structures being arranged in the tunnel interior space or protruding into the tunnel interior space, the walls being formed as electrically conductive structures configured to reflect electromagnetic alternating fields in a range of the transmission frequency; and an absorber structure, arranged at least on a part of the walls toward the tunnel interior space, to absorb electromagnetic alternating fields in the range of the transmission frequency, as described in figures 1, 7 and par [0083-0086] of the specification as well as specified in independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648